Exhibit 10.53
 
XFONE, INC. AND CERTAIN OF ITS SUBSIDIARIES
MASTER SECURITY AGREEMENT
 


To:
Laurus Master Fund, Ltd.
 
c/o M&C Corporate Services Limited
 
P.O. Box 309 GT
 
Ugland House
 
South Church Street
 
George Town
 
Grand Cayman, Cayman Islands

 
Date: September 27, 2005
 
To Whom It May Concern:
 
1.  To secure the payment of all Obligations (as hereafter defined), XFONE,
INC., a Nevada corporation (the “Company”), each of the other undersigned
parties (other than Laurus Master Fund, Ltd., (“Laurus”)), and each other entity
that is required to enter into this Master Security Agreement (each an
“Assignor” and, collectively, the “Assignors”) hereby assigns and grants to
Laurus a continuing security interest in all of the following property now owned
or at any time hereafter acquired by such Assignor, or in which such Assignor
now has or at any time in the future may acquire any right, title or interest
(the “Collateral”): all cash, cash equivalents, accounts, accounts receivable,
deposit accounts, inventory, equipment, goods, fixtures, documents, instruments
(including, without limitation, promissory notes), contract rights, general
intangibles (including, without limitation, payment intangibles and an absolute
right to license on terms no less favorable than those current in effect among
such Assignor’s affiliates), chattel paper, supporting obligations, investment
property (including, without limitation, all partnership interests, limited
liability company membership interests and all other equity interests owned by
any Assignor), letter-of-credit rights, trademarks, trademark applications,
tradestyles, patents, patent applications, copyrights, copyright applications
and other intellectual property in which such Assignor now has or hereafter may
acquire any right, title or interest, all proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefor. In the event any Assignor
wishes to finance the acquisition in the ordinary course of business of any
hereafter acquired equipment and has obtained a written commitment from an
unrelated third party financing source to finance such equipment, Laurus shall
release its security interest on such hereafter acquired equipment so financed
by such third party financing source. Except as otherwise defined herein, all
capitalized terms used herein shall have the meanings provided such terms in the
Securities Purchase Agreement referred to below. Notwithstanding the foregoing
Section 1, other than those parties who have executed and delivered this
Agreement on the date hereof, only Subsidiaries (as defined in the Securities
Purchase Agreement) created, established or acquired after the date hereof,
shall be required to become joined hereto as additional Assignors.
Notwithstanding the provisions of this Section 1, solely with respect to the
Company (and not the other undersigned parties hereto), Collateral, as defined
above, shall be limited to all personal property and assets and the proceeds
thereof (including, without limitation, any equity interests held by the Company
on the date hereof) in which the Company has any right, title or interest on the
date hereof, and only to the extent such personal property, assets or proceeds
are located within in the United States or arise under the law of the United
States or any state thereof. The defined term “Collateral” shall not include any
equity interests of Story Telecom, Inc. so long as Story Telecom, Inc. is not a
wholly-owned subsidiary of the Company or any of its Subsidiaries.
 
2.  The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to Laurus arising under, out
of, or in connection with: (i) that certain Securities Purchase Agreement dated
as of the date hereof by and between the Company and Laurus (the “Securities
Purchase Agreement”) and (ii) the Related Agreements referred to in the
Securities Purchase Agreement (the Securities Purchase Agreement and each
Related Agreement, as each may be amended, modified, restated or supplemented
from time to time, collectively, the “Documents”), and in connection with any
documents, instruments or agreements relating to or executed in connection with
the Documents or any documents, instruments or agreements referred to therein or
otherwise, and in connection with any other indebtedness, obligations or
liabilities of each such Assignor to Laurus, whether now existing or hereafter
arising, direct or indirect, liquidated or unliquidated, absolute or contingent,
due or not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise, including, without limitation, obligations
and liabilities of each Assignor for post-petition interest, fees, costs and
charges that accrue after the commencement of any case by or against such
Assignor under any bankruptcy, insolvency, reorganization or like proceeding
(collectively, the “Debtor Relief Laws”) in each case, irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefor
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations in any
case commenced by or against any Assignor under any Debtor Relief Law.
 
3.  Each Assignor hereby jointly and severally represents, warrants and
covenants to Laurus that:
 
(a)  it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and formed under the respective laws
of its jurisdiction of formation set forth on Schedule A, and each Assignor will
provide Laurus thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;
 
(b)  its legal name is as set forth in its Certificate of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule A, and it will provide Laurus thirty (30) days’ prior
written notice of any change in its legal name;
 
(c)  its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide Laurus thirty (30) days’ prior written
notice of any change in its organizational identification number;
 
(d)  subject to regulatory law and rules where the Assignors operate and conduct
their business, each Assignor is the lawful owner of its Collateral and it has
the sole right to grant a security interest therein and will defend the
Collateral against all claims and demands of all persons and entities;
 
(e)  it will keep its Collateral free and clear of all attachments, levies,
taxes, liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except (i) Encumbrances securing the Obligations and (ii)
Encumbrances securing indebtedness of each such Assignor not to exceed $100,000
in the aggregate for all such Assignors so long as all such Encumbrances are
removed or otherwise released to Laurus’ satisfaction within ten (10) days of
the creation thereof;
 
(f)  it will, at its and the other Assignors’ joint and several cost and expense
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;
 
(g)  it will not, without Laurus’ prior written consent, sell, exchange, lease
or otherwise dispose of any Collateral, whether by sale, lease or otherwise,
except for the sale of inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $50,000
and only to the extent that:
 
(i)  the proceeds of each such disposition are used to acquire replacement
Collateral which is subject to Laurus’ first priority perfected security
interest, or are used to repay the Obligations or to pay general corporate
expenses; or
 
(ii)  following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to Laurus to be held as cash collateral for
the Obligations;
 
(h)  it will insure or cause the Collateral to be insured in Laurus’ name (as an
additional insured and loss payee) against loss or damage by fire, theft,
burglary, pilferage, loss in transit and such other hazards as Laurus shall
specify in amounts and under policies by insurers acceptable to Laurus and all
premiums thereon shall be paid by such Assignor and the policies delivered to
Laurus. If any such Assignor fails to do so, Laurus may procure such insurance
and the cost thereof shall be promptly reimbursed by the Assignors, jointly and
severally, and shall constitute Obligations;
 
(i)  it will, in accordance with Section 6.6 of the Securities Purchase
Agreement at all reasonable times allow Laurus or Laurus’ representatives free
access to and the right of inspection of the Collateral;
 
(j)  such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves Laurus harmless from all loss, costs, damage, liability
and/or expense, including reasonable attorneys’ fees, that Laurus may sustain or
incur to enforce payment, performance or fulfillment of any of the Obligations
and/or in the enforcement of this Master Security Agreement or in the
prosecution or defense of any action or proceeding either against Laurus or any
Assignor concerning any matter growing out of or in connection with this Master
Security Agreement, and/or any of the Obligations and/or any of the Collateral
except to the extent caused by Laurus’ own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable decision ; and
 
(k)  On or prior to the Closing Date (or such later date as may be agreed by
Laurus in writing), each Assignor will (x) irrevocably direct all of its present
and future Account Debtors (as defined below) and other persons or entities
obligated to make payments constituting Collateral to make such payments
directly to the lockboxes maintained by such Assignor (the “Lockboxes”) with
AmSouth Bank or such other financial institution accepted by Laurus in writing
as may be selected by the Company (the “Lockbox Bank”) (each such direction
pursuant to this clause (x), a “Direction Notice”) and (y) provide Laurus with
copies of each Direction Notice, each of which shall be agreed to and
acknowledged by the respective Account Debtor. The Lockbox Bank shall agree to
deposit the proceeds of such payments immediately upon receipt thereof in that
certain deposit account maintained at the Lockbox Bank and evidenced by the
account name of Xfone, USA, Inc. and the account number of 000905179, or such
other deposit account accepted by Laurus in writing (the “Lockbox Deposit
Account”). On or prior to the Closing Date, the Company shall and shall cause
the Lockbox Bank to enter into all such documentation acceptable to Laurus
pursuant to which, among other things, the Lockbox Bank agrees to, following
notification by Laurus (which notification Laurus shall only give following the
occurrence and during the continuance of an Event of Default), comply only with
the instructions or other directions of Laurus concerning the Lockbox and the
Lockbox Deposit Account. All of each Assignor’s invoices, account statements and
other written or oral communications directing, instructing, demanding or
requesting payment of any Account (as hereinafter defined) of any such Assignor
or any other amount constituting Collateral shall conspicuously direct that all
payments be made to the Lockbox or such other address as Laurus may direct in
writing. If, notwithstanding the instructions to Account Debtors, any Assignor
receives any payments, such Assignor shall immediately remit such payments to
the Lockbox Deposit Account in their original form with all necessary
endorsements. Until so remitted, the Assignors shall hold all such payments in
trust for and as the property of Laurus and shall not commingle such payments
with any of its other funds or property. For the purpose of this Master Security
Agreement, (x) “Accounts” shall mean all “accounts”, as such term is defined in
the Uniform Commercial Code as in effect in the State of New York on the date
hereof, now owned or hereafter acquired by any Assignor and (y) “Account Debtor”
shall mean any person or entity who is or may be obligated with respect to, or
on account of, an Account.
 
(l)  No account debtor notification letter, substantially in the form and
substance delivered to Laurus on the date hereof shall be sent to any Account
Debtor absent an Event of Default that has occurred and is continuing beyond any
applicable grace period.
 


 
4.  The occurrence of any of the following events or conditions shall constitute
an “Event of Default” under this Master Security Agreement:
 
(a)  any covenant or any other term or condition of this Master Security
Agreement is breached in any material respect and such breach, to the extent
subject to cure, shall continue without remedy for a period of twenty (20) days
after the occurrence thereof;
 
(b)  any representation or warranty, or statement made or furnished to Laurus
under this Master Security Agreement by any Assignor or on any Assignor’s behalf
should prove to any time be false or misleading in any material respect on the
date as of which made or deemed made;
 
(c)  the loss, theft, substantial damage, destruction, sale or encumbrance to or
of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:
 
(i)  such loss is covered by insurance proceeds which are used to replace the
item or repay Laurus; or
 
(ii)  said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 in the aggregate for all Assignors and such levy, seizure or attachment
has been removed or otherwise released within ten (10) days of the creation or
the assertion thereof;
 
(d)  an Event of Default shall have occurred under and as defined in any
Document.
 
5.  Upon the occurrence and during the continuance of any Event of Default and
at any time thereafter, Laurus may declare all Obligations immediately due and
payable and Laurus shall have the remedies of a secured party provided in the
Uniform Commercial Code as in effect in the State of New York, this Agreement
and other applicable law. Upon the occurrence of any Event of Default and at any
time thereafter, Laurus will have the right to take possession of the Collateral
and to maintain such possession on any Assignor’s premises or to remove the
Collateral or any part thereof to such other premises as Laurus may desire. Upon
Laurus’ request, each Assignor shall assemble or cause the Collateral to be
assembled and make it available to Laurus at a place designated by Laurus. If
any notification of intended disposition of any Collateral is required by law,
such notification, if mailed, shall be deemed properly and reasonably given if
mailed at least ten (10) days before such disposition, postage prepaid,
addressed to the applicable Assignor either at such Assignor’s address shown
herein or at any address appearing on Laurus’ records for such Assignor. Any
proceeds of any disposition of any of the Collateral shall be applied by Laurus
to the payment of all expenses in connection with the sale of the Collateral,
including reasonable attorneys’ fees and other legal expenses and disbursements
and the reasonable expenses of retaking, holding, preparing for sale, selling,
and the like, and any balance of such proceeds may be applied by Laurus toward
the payment of the Obligations in such order of application as Laurus may elect,
and each Assignor shall be liable for any deficiency. For the avoidance of
doubt, following the occurrence and during the continuance of an Event of
Default, Laurus shall have the immediate right to withdraw any and all monies
contained in any deposit account in the name of any Assignor and controlled by
Laurus and apply same to the repayment of the Obligations (in such order of
application as Laurus may elect).
 
6.  If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Laurus may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at Laurus’ option, debited by
Laurus from any other deposit accounts in the name of any Assignor and
controlled by Laurus.
 
7.  Each Assignor appoints Laurus, any of Laurus’ officers, employees or any
other person or entity whom Laurus may designate as such Assignor’s attorney,
with power to execute such documents in each such Assignor’s behalf and to
supply any omitted information and correct patent errors in any documents
executed by any Assignor or on any Assignor’s behalf; to file financing
statements against such Assignor covering the Collateral (and, in connection
with the filing of any such financing statements, describe the Collateral as
“all assets and all personal property, whether now owned and/or hereafter
acquired” (or any substantially similar variation thereof)); to sign such
Assignor’s name on public records; and to do all other things Laurus deem
necessary to carry out this Master Security Agreement. Each Assignor hereby
ratifies and approves all acts of the attorney and neither Laurus nor the
attorney will be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law other than gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). This power being coupled with an interest,
is irrevocable so long as any Obligations remains unpaid.
 
8.  No delay or failure on Laurus’ part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by Laurus and then only to the extent therein set forth, and no
waiver by Laurus of any default shall operate as a waiver of any other default
or of the same default on a future occasion. Laurus’ books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof. Laurus shall have the right to enforce any one or
more of the remedies available to Laurus, successively, alternately or
concurrently. Each Assignor agrees to join with Laurus in executing such
documents or other instruments to the extent required by the Uniform Commercial
Code in form satisfactory to Laurus and in executing such other documents or
instruments as may be required or deemed necessary by Laurus for purposes of
affecting or continuing Laurus’ security interest in the Collateral.
 
9.  THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. All of the rights, remedies, options, privileges and
elections given to Laurus hereunder shall inure to the benefit of Laurus’
successors and assigns. The term “Laurus” as herein used shall include Laurus,
any parent of Laurus’, any of Laurus’ subsidiaries and any co-subsidiaries of
Laurus’ parent, whether now existing or hereafter created or acquired, and all
of the terms, conditions, promises, covenants, provisions and warranties of this
Agreement shall inure to the benefit of each of the foregoing, and shall bind
the representatives, successors and assigns of each Assignor.
 
10.  Each Assignor hereby consents and agrees that the state of federal courts
located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and Laurus, on the other hand, pertaining to this Master Security
Agreement or to any matter arising out of or related to this Master Security
Agreement, provided, that Laurus and each Assignor acknowledges that any appeals
from those courts may have to be heard by a court located outside of the County
of New York, State of New York, and further provided, that nothing in this
Master Security Agreement shall be deemed or operate to preclude Laurus from
bringing suit or taking other legal action in any other jurisdiction to collect,
the Obligations, to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Laurus.
Each Assignor expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and each Assignor hereby waives
any objection which it may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens. Each Assignor hereby waives personal
service of the summons, complaint and other process issues in any such action or
suit and agrees that service of such summons, complaint and other process may be
made by registered or certified mail addressed to such assignor at the address
set forth on the signature lines hereto and that service so made shall be deemed
completed upon the earlier of such Assignor’s actual receipt thereof or three
(3) days after deposit in the U.S. mails, proper postage prepaid.
 
The parties desire that their disputes be resolved by a judge applying such
applicable laws. Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between Laurus, and/or
any Assignor arising out of, connected with, related or incidental to the
relationship established between them in connection with this Master Security
Agreement or the transactions related hereto.
 
11.  It is understood and agreed that any person or entity that desires to
become an Assignor hereunder, or is required to execute a counterpart of this
Master Security Agreement after the date hereof pursuant to the requirements of
any Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to Laurus, (y) delivering
supplements to such exhibits and annexes to such Documents as Laurus shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to Laurus and with all documents and
actions required above to be taken to the reasonable satisfaction of Laurus.
 
12.  All notices from Laurus to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth pursuant to the
provisions of Section 11.8 of the Securities Purchase Agreement.
 
13.  This Master Security Agreement shall terminate and be of no further force
or effect and expire upon the irrevocable repayment in full of the Obligations.
Without prejudice to the generality of the above, if the all of the Obligations
have been satisfied through the conversion into common stock of Xfone, Inc.
and/or the Note has been redeemed prior to its Maturity Date (as defined
therein) then Laurus will within seven (7) days of such event remove all liens,
interests and other such legal and financial security interests, including the
UCC-1 Filings existing in its favor against the Collateral.
 


 
Very truly yours,
 


 
XFONE, INC.
 
By: ____________________
Name: Guy Nissenson
Title: President & CEO
Address:
 
XFONE USA, INC.
 
By: ____________________
Name: Wade Spooner
Title: President & CEO
Address:

 
 

--------------------------------------------------------------------------------

 

 
EXPETEL COMMUNICATIONS, INC.
 
By: ____________________
Name: Wade Spooner
Title: President & CEO
Address:
 
GULF COAST UTILITIES, INC.
 
By: ____________________
Name: Wade Spooner
Title: President & CEO
Address:
 


 


 


 
ACKNOWLEDGED:

 
LAURUS MASTER FUND, LTD.
 
By:______________________
Name:
Title:
 


 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 
Entity
Jurisdiction of
Formation
Organization Identification Number
XFONE, INC.
Nevada
C23688-2000
XFONE USA, INC.
Mississippi
856153
EXPETEL COMMUNICATIONS, INC
 
Mississippi
711539
GULF COAST UTILITIES, INC.
 
Mississippi
741008
                 

 

